DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikarjunan et al (US 2015/0275355).
Mallikarjunan discloses a carbon doped silicon oxide film comprising at least one characteristic selected from the group consisting of a wet etch rate of less than about 2.5 A/s as measured in a solution of 1:99 of HF to water dilute HF acid; a hydrogen impurity of less than about 5 e20 at/cc as measured by secondary ion mass spectrometry; and a density of about 2.1 g/cc or greater [0099]. Product-by-process 
Mallikarjunan discloses every limitation of the product of claims 6 and 12 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 2014/0287164).
Xiao (‘164) discloses a method for depositing a carbon doped silicon oxide film onto a substrate [0031] comprising: providing a substrate in a reactor [0032]; introducing into a reactor at least one first silicon precursor of formula C [0034]; [0037]; purgin the reactor using purge gas [0038]; introducing an oxygen-containing source gas into the 
Xiao (‘164) does not explicitly disclose steps (e) and (f) prior to introducing the second silicon precursor. However, Xiao discloses that the order of the first and second precursors can be delivered in different ordered and alternated in different numbers of cycles which can be optimized to change the stochiometric composition of the resulting film [0044]; [0137]-[0138]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the purge steps or the repetition of the cycles in order to control the stochiometric composition of the resulting film. 
Regarding Claims 2, 3, 7-9, and 11, Xiao (‘164) discloses each of R1 and R2 is a C1-C4 alkyl [0037]; [0101]; R1-3 are each methyl or ethyl [0037]; [0094]; [0101]; the oxygen source may contain a plasma [0125]; and the second silicon precursor may be di-iso-propylaminosilane, etc. [0040]. 
Thus, claims 1-3, 7-9, and 11 would have been obvious within the meaning of 35 USC 103 over the teachings of Xiao (‘164). 
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 2014/0287164) as applied above in view of Xiao et al (US 2018/0223047).
Xiao (‘164) does not disclose that the first silicon precursor is a specific compound of claim 4. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors of Xiao (‘047) as the first silicon precursor in the process of Xiao (‘164) in order to form a carbon doped silicon oxide film having improved properties. 
Thus, claims 4 and 10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Xiao (‘164) and Xiao (‘047). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 2014/0287164) as applied above in view of Mallikarjunan et al (US 2015/0275355).
Xiao (‘164) does not disclose the claimed second silicon precursor. 
Mallikarjunan discloses silicon precursors for forming a carbon doped silicon oxide, such as diethylaminotrimethylsilane [0054]-[0057] (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the known precursors of Mallkarjunan as a suitable alternative to the second silicon precursor of Xiao (‘164) since they were suitable silicon precursors for deposition of carbon doped silicon oxide films. 
Thus, claim 5 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Xiao (‘164) and Mallikarjunan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715